UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-1300



ANTHONY CURTIS,

                                              Plaintiff - Appellant,

          versus


MARYLAND NATIONAL CAPITAL PARK AND PLANNING
COMMISSION,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CA-97-4266-AW)


Submitted:   May 25, 1999                     Decided:   May 28, 1999


Before ERVIN, WILKINS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony Curtis, Silver Spring, Maryland, Appellant Pro Se. William
Charles Dickerson, MARYLAND NATIONAL CAPITAL PARK AND PLANNING
COMMISSION, Riverdale, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Anthony Curtis appeals the district court’s order granting De-

fendant summary judgment in Curtis’s racial discrimination action

filed pursuant to Title VII of the Civil Rights Act of 1964.     We

have reviewed the record and the district court’s opinion and find

no reversible error. Accordingly, we affirm on the reasoning of the

district court. See Curtis v. Maryland Nat’l Capital Park, No. CA-

97-4266-AW (D. Md. Feb. 2, 1999).*    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                           AFFIRMED




     *
         The district court order was filed January 29, 1999.


                                  2